Citation Nr: 1203407	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine at L4-5 and L5-S1, evaluated as 40 percent disabling.

2.  Entitlement to service connection for a left shoulder disability as secondary to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a right shoulder disability as secondary to service-connected degenerative disc disease of the lumbar spine.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from February 1985 to January 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2009 rating decisions by the St. Louis, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran perfected an appeal of his claim to reopen in August 2008.  At that time, he requested a hearing before a member of the Board sitting at the RO.  He subsequently perfected an appeal for an increased rating for his lumbar spine disability and service connection for right and left shoulder disabilities in June 2010.  On that occasion, he requested a hearing before the Board at its offices in Washington D.C.  These matters were certified to the Board in February 2011; however, no hearing was held and there is no indication that the Veteran intended to withdraw his hearing request.

In December 2011, the Veteran's representative attempted to contact the Veteran, using the telephone number he provided, to determine whether the Veteran would prefer a Board hearing at the RO or in Washington D.C.  The Veteran's representative spoke with the Veteran's brother, who advised the representative that the Veteran does not have a telephone and that he would relay the message to the Veteran.  The Veteran did not respond.  

As the Veteran has not replied to attempts to ascertain his wishes regarding the location of a hearing, and because the Board expects that travel to Washington D.C. for a hearing would be less convenient for the Veteran, the Board will remand this case so that a hearing may be scheduled at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO. The Veteran and his representative must be given notice and opportunity to prepare.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

